UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6128



BILLY WATKINS,

                                           Petitioner - Appellant,

          versus


W. M. OAKLEY, Sheriff of Durham County; STATE
OF NORTH CAROLINA,

                                          Respondents - Appellees.



                            No. 03-6129



BILLY WATKINS,

                                           Petitioner - Appellant,

          versus


WILL OAKLEY,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-02-809-1, CA-02-993-1)
Submitted:   April 25, 2003                    Decided:   May 5, 2003


Before WIDENER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Watkins, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     On September 5, 2002, Billy Watkins filed a 28 U.S.C. § 2241

(2000)    petition.     The   district   court    entered    orders   noting

deficiencies in Watkins’ pleadings.         Watkins filed a notice of

appeal, creating appeal No. 03-6128. On November 14, 2002, Watkins

filed a second 28 U.S.C. § 2241 petition, which the district court,

by orders dated November 14, 2002, and December 3, 2002, dismissed

as redundant of his September 5, 2002, 28 U.S.C. § 2241 petition.

Watkins filed a second notice of appeal, creating appeal No. 03-

6129.

     As to appeal No. 03-6128, this court may exercise jurisdiction

only over final orders and certain interlocutory and collateral

orders.    28 U.S.C. §§ 1291, 1292 (2000).       Watkins’ appeal in this

case is timely only as to the district court’s deficiency orders,

which are neither final orders, nor appealable interlocutory or

collateral    orders.     Accordingly,    we     deny   a   certificate   of

appealability and dismiss this appeal for lack of jurisdiction.

     As to appeal No. 03-6129, Watkins appeals the district court’s

orders, dated November 14, 2002, and December 3, 2002, dismissing

his November 14, 2002, 28 U.S.C. § 2241 petition as redundant of

his September 5, 2002, 28 U.S.C. § 2241 petition.           Watkins cannot

appeal these orders unless a circuit judge or justice issues a

certificate of appealability.        28 U.S.C. § 2253(c) (2000).           A

certificate of appealability will not issue absent “a substantial


                                    3
showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2) (2000).      A habeas petitioner satisfies this standard

by demonstrating that reasonable jurists would find that his

constitutional   claims    are   debatable   and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert denied, 534 U.S. 941 (2001).             We have

independently reviewed the record and conclude that Watkins has not

made the requisite showing.      Accordingly, we deny a certificate of

appealability and dismiss this appeal as meritless.

     We deny Watkins’ motion to deconsolidate these appeals.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  DISMISSED




                                    4